Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 09/29/2020. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the feature “coordinating, by the source gNB, a DAPS handover request for the UE, based, at least in part, on the DAPS capabilities of the UE”. The claim is indefinite because the entity or entities with which the source base station coordinates the DAP handover is unknown. Dependent claim 2, for example, recites “establishing a capability coordination therebetween”, without identifying the concerned entities. Dependent claim 3 further recites “wherein the establishing of the capability coordination between the source gNB and the target gNB, etc.” However, it not clear 
Further, the limitation “adapting, by the source gNB, to the target gNB or adapting, by the target gNB, to the source gNB”, as recited in claims 3 and 19, is indefinite because the recited adaptation is unknown and therefore may broadly and reasonable be interpreted to mean several things, such as, adjusting the transmit signal strength,  and/or the handover signals thresholds, adjusting beams of the base stations, configuring or reconfiguring secondary cells, performing make before break or regular handover, etc. MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." In the resent claims, 
Furthermore, the limitation “multi-radio (MR) message, as recited in claims 14-15 is indefinite. There may be several messages communicated between a UE and a base station in a multi-radio (MR) environment or configuration. The claim, nor the specification, expressly recite or show which message in particular is the MR message. For example, it is unknown whether the MR message is a configuration/reconfiguration request, or a connection establishment request, or a response or completion message, a measurements configuration, etc.  The claims are therefore indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-7, 9-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QUALCOMM INCORPORATED et al. (“UE capability co-ordination Signaling aspects for DAPS based enhanced MBB HO”,  3GPP TSG-RAN WG2 Meeting .
Qualcomm is provided in the IDS filed 01/11/2021.

Claim 1
Qualcomm discloses a method of dual active protocol stack (DAPS), handover of a user equipment (UE), from a source base station (gNodeB, gNB) to a target gNB (Title; fig.1), the method comprising: 
receiving, by the source gNB from the UE, UE capability information, including DAPS capabilities (first step in fig.1); 
coordinating, by the source gNB, a DAPS handover request for the UE, based, at least in part, on the DAPS capabilities of the UE (fig.1, section 21.2, last 2 paragraphs in pg.1 to pg.2,  Simultaneous connectivity is possible only if the UE’s radio capabilities can be shared between source and target eNBs without exceeding UE capabilities, etc., when source eNB determines to trigger DAPS based enhanced MBB HO, Source eNB determines what is UE configuration to be used during HO execution period based on what is current source eNB configuration in use and HE HO capabilities. If needed source eNB decides to downgrade some of UE configuration for source eNB connectivity during HO period. During HO preparation phase, in HO request message. source eNB will send information about what is source eNB configuration to be used for UE during HO and UR radio capabilities, etc., target eNB determines what is the UE configuration to be used during HO execution period based on the received source eNB configuration and the UE capabilities supported for HO); and


Claim 2
Qualcomm further discloses [T]he method of claim 1, wherein the coordinating, by the source gNB, of the handover request for the UE comprises establishing a capability coordination therebetween. (fig.1, section 2.1, last paragraph in pg.1, During HO preparation phase, in HO request message. source eNB will send information about what is source eNB configuration to be used for UE during HO and UR radio capabilities).

Claim 3
Qualcomm further discloses [T]he method of claim 2, wherein the establishing of the capability coordination between the source gNB and the target gNB comprises adapting, by the source gNB, to the target gNB or adapting, by the target gNB, to the source gNB. (fig.1, section 2.1 in pgs.1-2, Source eNB determines UE configuration to be used during HO execution period based on what is current source eNB configuration in use and HE HO capabilities. If needed source eNB decides to downgrade some of UE configuration for source eNB connectivity during HO period. During HO preparation phase, in HO request message. Source eNB will send information about what is source eNB configuration to be used for UE during HO and UR radio capabilities, etc., target eNB determines what is the UE configuration to be used during HO execution period based on the received source eNB configuration and the UE capabilities supported for HO).

Claim 4
Qualcomm further discloses [T]he method of claim 3, wherein the adapting, by the target gNB, to the source gNB comprises: indicating, by the source gNB to the target gNB, a source configuration; and setting, by the target gNB, a target configuration based, at least in part, on the UE capability information and the source configuration, by using for the target configuration leftovers of the UE capabilities given what is taken by the source gNB for the source configuration. (fig.1, section 2.1 in pgs.1-2, Source eNB will send information about what is source eNB configuration to be used for UE during HO and UR radio capabilities, etc., target eNB determines what is the UE configuration to be used during HO execution period based on the received source eNB configuration and the UE capabilities supported for HO).

Claim 5
Qualcomm further discloses [T]he method of claim 4, wherein the adapting, by the source gNB, to the target gNB comprises indicating, by the target gNB, a configuration to be used thereby and using, by the source gNB, leftovers (section 2.1, pg.2, ln. 17-29, In case the source eNB configuration to be used during HO is different from current source configuration configured to the UE before HO, there are 3 ways to send this information to UE Alt, etc.,  1: Once target eNB receives source eNB configuration to be used during HO execution period, target eNB can include both source and target eNBs configurations and send back to source eNB. Then source eNB can transparently send this info to UE in RRC Connection Reconfiguration Message. Alt2 : Target eNB sends back only target eNB configuration to source eNB and source eNB adds source eNB configuration (this means source has to modify/update RRC Connection Reconfiguration Message) then source eNB sends updated RRC Connection Reconfiguration Message to UE, etc.).

Claim 6
Qualcomm further discloses [T]he method of claim 3, wherein the adapting, by the target gNB, to the source gNB comprises: providing, by the source gNB to the target gNB, one or more configuration options, and selecting, by the target gNB, one of the provided configuration options. (section 2.1 in pg.2, ln. 1-4, Target eNB determines what is UE configuration to be used during HO execution period based on received source eNB configuration to be used during HO period and UE radio capabilities supported for HO. Optionally Target eNB can also determine what is UE configuration to be used once source eNB is released (after HO completion) and sends both target eNB configurations to source eNB in HO Request "Ack" message, etc., here the target eNB receives one source  reconfiguration option and selects the option, for example).

Claim 7
Qualcomm further discloses [T]he method of claim 1, wherein the reconfiguring of the UE from the source gNB to the target gNB involves three reconfiguration messages. (fig. 1 showing three reconfiguration messages communicated between the source eNB, 

Claim 9
Qualcomm further discloses [T]he method of claim 7, wherein the reconfiguring of the UE from the source gNB to the target gNB comprises transmitting, from the source gNB to the UE, a second reconfiguration message, for reconfiguring the UE to initiate DAPS handover, and wherein the second reconfiguration message comprises an indication whether to apply DAPS operation.(fig.1, RRC Connection Reconfiguration Request sent from the source eNB to the UE; section 2.1, ln. 6- 13, Source eNB will send RRC Connection Reconfiguration Message to the UE containing:  1) source eNB configuration to be used during HO execution; 2: target eNB configuration to be used during HO execution, i.e. receiving the source configuration to be used during handoff is an indication the handover (HO) is a DAPS/make before break HO).

Claim 10
Qualcomm further discloses [T]he method of claim 9, wherein the second reconfiguration message comprises a field/bit specifying that the UE shall apply a reduced source configuration or target configuration that the UE previously indicated as an option for supporting DAPS. (Section 2.1 in pg.2, ln.17-29, in case the source eNB configuration to be used during HO is different from current source configuration configured to the UE before HO, there are 3 ways to send this information to UE Alt 1: Once target eNB receives source eNB configuration to be used during HO execution period, target eNB source eNB adds source eNB configuration (this means source has to modify/update RRC Connection Reconfiguration Message) then source eNB sends updated RRC Connection Reconfiguration Message to UE, etc., here receiving the updated source reconfiguration in a field of the reconfiguration message is an indication to the UE to use the updated reconfiguration during handover; also see section 2.1, last paragraph in pg.1,  When source eNB determines to trigger DAPS based enhanced MBB HO, Source eNB determines what is UE configuration to be used during HO execution period based on what is current source eNB configuration in use and UE HO capabilities. If needed source eNB decides to downgrade some of UE configuration for source eNB connectivity during HO period, i.e. the above source reconfiguration update may include downgrading of current source resources during the DAPS handover).

Claim 11
Qualcomm further discloses [T]he method of claim 7, wherein the reconfiguring of the UE from the source gNB to the target gNB comprises transmitting, from the target gNB to the UE, a third reconfiguration message, for reconfiguring the UE to release a source configuration and to reconfigure the UE to apply a target configuration based, at least in part, on the UE capability information to use the full UE capabilities for the target configuration (fig1 showing message Release Source base station Connection sent from the target eNB to the UE; Section 2.1, 1st paragraph in pg. 3, After successful HO 
wherein the third reconfiguration message comprises a field/bit specifying that the UE will release the source configuration. (fig.1 showing message Release Source base station Connection sent from the target eNB to the UE, also see Section 2.1, 1st paragraph in pg. 3 as quoted above).

Claim 12
Qualcomm further discloses  [T]he method of claim 1, further comprising initiating, by the source gNB, fallback to normal or fallback to a mobile broadband (MBB) handover. (See proposal 4 in pg.5, When UE is not configured with explicit source and target eNB configurations to be used during HO, DAPS can be used if source PCell + target PCell configurations do not exceed the UE capability, etc. Otherwise, the UE shall fallback to normal HO).

	Claim 13
	Qualcomm further discloses [T]he method of claim 1, wherein the DAPS capabilities define supported configurations relative to a current or a specific configuration. (Section 2.1, in pg.1, during HO requires the UE to simultaneously maintain the link to both source and target eNBs during HO execution period, etc., When source what is UE configuration to be used during HO execution period based on what is current source eNB configuration in use and UE HO capabilities. If needed source eNB decides to downgrade some of UE configuration for source eNB connectivity during HO period, etc., i.e. the UE capabilities define that the UE can support simultaneous links to the source and target base stations during handover, unlike the current before handover configuration where the UE is connected only to the source base station).

	Claim 14
	Qualcomm implicitly discloses [T]he method of claim 13, wherein the DAPS capabilities are included in a ReconfigurationComplete message or in a multi-radio (MR) message. (fig.1 showing the UE capability transmitted in RRC Connection Reconfiguration Procedure, which includes RRC Connection Reconfiguration Request and RRC Connection Reconfiguration Compete messages).

Claim 18
The claim represents an apparatus, e.g. source base station, recited in and performing the method of claim1. The claim is therefore rejected using the same rounds used for rejecting claim 1 above. Qualcomm further discloses a source base station (see fig.1), which inherently at least one processor.

Claim 19
The claim is rejected using the same grounds used for rejecting claim 3 above.

The claim is rejected using the same grounds used for rejecting claim 4 above.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of HORI, et al. (US 2020/0367304 A1), hereinafter (“HORI”).

	Qualcomm teaches the UE indicates DAP capabilities relative to the current source configuration. See Qualcomm, Section 2.1, in pg.1, during HO requires the UE to simultaneously maintain the link to both source and target eNBs during HO execution period, etc., When source eNB determines to trigger DAPS based enhanced MBB HO, what is UE configuration to be used during HO execution period based on what is current source eNB configuration in use and UE HO capabilities. If needed source eNB decides to downgrade some of UE configuration for source eNB connectivity during HO period, etc., i.e. the UE capabilities define that the UE can support simultaneous connections to the source and target base stations during DAPS handover, relative to the current single connection configuration while connected to the source base station or potentially to a target base station. 
Qualcomm further teaches said DAPS indication maybe communicated during RRC Connection Reconfiguration Procedure, i.e.  RRC Connection Reconfiguration Request and corresponding RRC Connection Reconfiguration Complete messages. 
The feature of the DAPS capabilities are included specifically in a multi-radio (MR) message is implicit in Qualcomm or at least obvious in view of the teachings of HORI. In particular, Qualcomm discloses: In legacy HO, upon UE receiving HO command from source eNB, UE will release connection with source eNB (both PCell and SCell(s) if configured). For DAPS HO, at least Source eNB PCell has to be maintained and it is FFS whether to maintain Source cell SCell configuration in deactivated state or not during DAPS HO execution period; also see proposal 4 in pg.5, When UE is not configured with explicit source and target eNB configurations to be used during HO, DAPS can be used if source PCell + target PCell configurations do not exceed the UE capability. UE keeps only PCell in active state with both source and target eNB. Source SCell(s) will be released and Target eNB SCell(s) remain in deactivated state during HO execution period. (See last paragraph in pg.1). That is, the UE must have previously communicated its capabilities, e.g. at least to being capable of supporting simultaneous connections to a primary and a secondary cell, for example).
Further, in the same field of endeavor, HORI discloses: In MR-DC, especially, in E-UTRA-NR Dual Connectivity (EN-DC), which is MR-DC in a case that the core network is the EPC 104 and the master node is the eNB 102, and NG-RAN E-UTRA-NR Dual Connectivity (NGEN-DC), which is MR-DC in a case that the core network is the 5GC 110 and the master node is the eNB 102, the RRC connection reconfiguration procedure is used not only for LTE, but also to perform a part of handover, Measurement, and the like, in addition to performing a part of establishment, change, and release of the RB, and change, release, and the like of the secondary cell in NR, etc., the procedures used for establishing, changing, and releasing the RB, adding, changing, and releasing a cell group, the handover and Measurement, and the like in NR may be referred to as an RRC connection reconfiguration procedure, or may have another designation, etc., In the RRC connection reconfiguration procedure, the UE 122 receives an RRC connection reconfiguration message (RRCConnectionReconfiguration) from the eNB 102 (step S400), and performs various configurations such as processing of configuration of DRBs or the like, for example, in accordance with the information included in the RRC connection reconfiguration message (step S402). After step S402, the UE 122 may transmit an RRC connection reconfiguration complete message (RRCConnectionReconfigurationComplete) (See HORI, fig.4 and associated text in pars. 0078-0079).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to utilize the UE capabilities, which may have .

4.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of BALADUGU, et al. (US 2019/0253945 A1), hereinafter (“BALADUGU”).
BALADUGU is provided in the IDS filed 01/11/2021.

Claim 16
Qualcomm further discloses [T]he method of claim 1, wherein the DAPS capabilities comprise a per UE capability (see proposal 1 in pg.3, Proposal 1: During HO execution period, source 6NB + Target eNB combined configuration for UE shall not exceed reported UE HO capabilities).
Qualcomm does not expressly disclose “wherein the DAPS capabilities comprise a per band combination (BC) capability, and wherein the per BC capability comprises a feature set combination (FSC) indicating the DAPS capabilities”.
However in the same field of endeavor, BALADUGU discloses a user equipment concurrently communicates with a source base station (BS) and a target BS on a connection with the source BS and a connection with the target BS as part of a make-before-break (MBB) handover procedure; and performs a common packet data convergence protocol (PDCP) function for the connection with the source BS and the When the UE uses two RF chains (e.g., one for the source BS and one for the target BS), the UE may use additional baseband capability and additional RF capability. This can be signaled by adding new carrier aggregation combinations of the form BX_BY_BZ+BY (wherein BX, BY, and BZ are band identifiers). This may indicate that the UE can support BX_BY_BZ in carrier aggregation while performing low-low latency handover in BY. In some aspects, the UE may signal each band combination in which the UE can perform low-latency handover. For example, BX_BY_BZ [BX, BY] may indicate that the UE can perform low-latency handover in BX_BY, and not in BZ, under the carrier aggregation combination of BX_BY_BZ. See par. 0198.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the RRC Connection Reconfiguration Message by including capabilities information related to support of band combination, or indication thereof,  and/or include identifiers of said supported combination bands, as taught by BALADUGU, so as to enable a UE that may be configured with two RF chains to use additional baseband capability and additional RF capability in support of inter frequency DAPS handover and/ or for carrier aggregation while performing the DAPS handover, and thereby increase the network capacity and data throughput, as suggested by BALADUGU above.   




Qualcomm discloses if (Carrier Aggregation) CA is configured for UE during HO, UE has to re-configure RF chains, L1 and L2 stacks to enable simultaneous CA resource sharing between source and target eNBs and this involves lot of complexity for UE to maintain active PCell and active SCell connections with both source and target eNBs, etc., In order to simplify UE implementation, concurrency requirements and to meet requirement of close to 0ms HO interruption time, we think it is sufficient for UE to main active PCell connection with both source and target eNBs during HO execution period and any configured Scells remain in deactivated state for the case of HO failure scenario. See Qualcomm, pg. 4, ln. 21-31. That is, CA is not available for the UE or at least eliminated or deactivated during DAPS handover.
Qualcomm does not expressly disclose [T]he method of claim 1, wherein the UE capability information comprises a pattern for time division multiplexing (TDM) operation, and wherein the UE comprises a non-carrier aggregation/dual connectivity (CA/DC) capable UE.
However in the same field of endeavor, BALADUGU discloses a user equipment concurrently communicates with a source base station (BS) and a target BS on a connection with the source BS and a connection with the target BS as part of a make-before-break (MBB) handover procedure; and performs a common packet data convergence protocol (PDCP) function for the connection with the source BS and the connection with the target BS before the connection with the source BS is released as part of the MBB handover procedure (abstract; fig.5 and associated text). BALADUGU specifically discloses:  when simultaneous connection with the source BS and the target 
Therefore, it would have been obvious to one of ordinary skills in the art to modify the user equipment (UE) of Qualcomm, and associated DAPS handover process, by using a single radio chain in the UE and further to time multiplex communications directed to, or fro, the source and target base station, as taught by BALADUGU, so as to enable implementation of the DAPS handover in different types of UEs having different capabilities, e.g. number of radio chains, multiband support, etc., as suggested by BALADUGU above.  
Allowable Subject Matter
5.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further overcoming the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
Kadiri, et al. (US 2021/0092654 A1). See figs. 3-4 and associated text, e.g., pars.  0151-0156, the UE 115-b may transmit, and the source base station 105-c may receive, a UE capability, which may be for example, UE capability information. In some cases, the source base station 105-c may transmit a capability inquiry to the UE 115-b, and the UE 115-b may reply with, for example, capability signaling that includes a band combination indicator indicating at least one band combination supported by UE 115-b. The UE capability may in some examples contain band information, such as a list of bands and band combinations that the UE 115-b may support. The band combinations contained in the UE capability may in some aspects support carrier aggregation processes for the UE 115-b. In some cases, the UE 115-b may signal or indicate to the set of base stations which band combination or band combinations are supported for eMBB handover processes. The UE 115-b may be configured in a radio resource control connected state.

JASSAL (US 2021/0105673 A1). See pars. 0010-0018; fig.9A/B and associated text: method including a UE selecting DAPS-HO UE capability information the UE is to provide to the network, the capability information indicating functionality supported by the UE during a handover from a source cell to a target cell; the UE transmitting the selected DAPS-HO capability information to the network; and the UE receiving a DAPS-HO command from the network for performing the DAPS-HO, etc., the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a band combination list parameter, etc., the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a feature set parameter, etc.)
Therefore, JASSAL also reads at least on all independent claims and dependent claim 16.
Nam, et al. (US 2021/0084549 A1). See abstract, par. 0004, fig.5 and associated text, the UE may transmit or otherwise provide a UE capability message to the source base station (e.g., during initial connection establishment) that carries or conveys an indication of support by the UE for a dual-base station resource allocations scheme during the MBB handover procedure. This may include an indication that the UE supports dividing the maximum number of control channel monitoring occasion supported by the UE between the source base station and the target base station. The division may be symmetrical or asymmetrical. Accordingly, the UE may identify (e.g., be configured with) a first set of control channel monitoring resources for the source base station and a second set of control channel monitoring resources for the target base station. Generally, the control channel monitoring resources in the first set and the second set may be limited such that the cumulative control channel monitoring resources do not exceed the maximum number of UE supported control channel monitoring resources.
Therefore, Nam also reads at least on all independent claims and dependent claim 6. 
AWONIYI-OTERI, et al. (US 2021/0084546 A1). See abstract; claim: UE determining whether a capability of the UE is sufficient for a make-before-break (MBB) handover from a source set of cells to a target set of cells, wherein the source set of cells is provided by a first set of transmit/receive points (TRPs) and the target set of cells is provided by a second set of TRPs; and selectively performing the MBB handover using a first capability configuration for the MBB handover or a second capability configuration for the MBB handover based at least in part on whether the capability of the UE is sufficient for the MBB handover.
Therefore, AWONIYI-OTERI, et al. also reads at least on all independent claims and dependent claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641